JOHN HANCOCK FUNDS II 601 Congress Street Boston, Massachusetts 02210 April 3, 2014 VIA EDGAR TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: John Hancock Funds II (the “Trust”) on behalf of: Investment Quality Bond Fund (the Fund) File Nos. 333-126293; 811-21779 Ladies and Gentlemen: On behalf of the Trust, transmitted for filing pursuant to Rule 497 under the Securities Act of 1933, as amended, are exhibits containing interactive data format risk/return summary information for the Fund. The interactive data files included as exhibits to this filing relate to the prospectus supplement filed with the Securities and Exchange Commission on March 20, 2014 on behalf of the Funds pursuant to Rule 497(e) (Accession No. 0001133228-14-001205), each of which is incorporated by reference into this Rule 497 Document. If you have any questions or comments, please call me at (617) 663-2261. Sincerely, /s/ Christopher Sechler Christopher Sechler Assistant Secretary Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
